Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1 and 11 (emphasis added):

(From claim 1): “wherein a second internal area located on a side opposite to the body with respect to the holding portion is further formed in the internal area of the output portion, and the resistor penetrates through the holding portion, and thus one end of the resistor is located in the second internal area”

(From claim 11): “extends continuously in a circumferential direction of the inner circumferential surface, the holding portion being formed integrally with the output portion, a part of the resistor is inserted into the holding portion, and thus a first internal area located on a body side with respect to the holding portion and shut off from outside is formed in an internal area of the output portion, and the filler fills the first internal area so as to cover a surface of the resistor, wherein a side surface of the resistor and the inner circumferential surface of the holding portion are in contact with each other without gaps”

The closest prior art is considered to be Ide (US Pub No 2018/0342347) which discloses a structurally similar ignition coil; however, the specific structural details of the “holding portion” and its interaction with the resistor, especially those noted above, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747